Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6-8 and withdrawn claim 9 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of claims 6-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is maintained. 
Amendments overcomes some of the problems (impossible substituent issues) with the claim 6.  The pictured formula (1) of the base claim, the dihydroartemisinin portion is incorrectly shown and needs correction.  
For comparison, art acknowledged structural formula of dihydroartemisinin is shown below: 

    PNG
    media_image1.png
    220
    197
    media_image1.png
    Greyscale

The claimed formula (partial structure) is 
	
    PNG
    media_image2.png
    104
    114
    media_image2.png
    Greyscale
.
As such the intended derivatives of dihydroartemisinin are incorrectly pictured in the base claim. Claims 7 and 8 do not solve the problem of the base claim 6.  Therefore they are rejected as well.  
 
With respect to claim 9:  This claim is indicated as cancelled as per Remarks 03/16/2021, but claim identifier indicates this as ‘withdrawn’. 
 

Objection: 
The specification is objected to for the following reasons:  The structure of the dihydroartemisinin dimer derivatives are incorrectly pictured throughout the specification. Applicant must correct the structures to be consistent with art acknowledged chemical formula of dihydroartemisinin, including stereochemical information.  Further, in the drawings/Figures which show the chemical reaction 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625